Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 14, 2022 have been fully considered but they are not persuasive.
 	It is noted that the Karrenbach et al reference used in the prior rejection (US20180203144) is the equivalent of the PCT application (WO2016185223) cited on the PTO-892 form.  
Applicants argument that Karrenbach et al does not disclose or suggest using a plurality of source events is not well founded since throughout Karrenbach et al reference is made to microseismic events (plural).  Further, note that on page 1, lines 7-16, it is suggested that microseismic events may include small-scale earthquakes (plural) or other natural events that act as subsurface souces.
Applicants next argue that Karrenbach et al does not disclose the “upward and downward reflections”.  This argument is not convincing.  Fig. 2 shows a microseismic event (30) that would create reflections that are detected both upwardly and downwardly relative to the sensor array (12).
Finally, applicants argue that Karrenbach et al does not disclose or suggest “obtaining an image of a fracture, the image defining the shape of the fracture”.  Applicants attention is directed to page 8, line 26-27 and page 23, lines 4-6.  A high-resolution subsurface image volume of a fracture zone would read upon the obtaining of an image of a fracture and the high-resolution image would imply determining or defining the shape of the fracture.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 6, 8, 13-19, 22 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karrenbach et al (‘223).
Per claims 6 and 23, Karrenbach et al discloses a method of providing highly accurate images of hydraulic fractures in relation to a well located in a formation within the earth.  The method includes obtaining a plurality of seismic source events (microseismic events), where the plurality of source events defines a first area, the first area having a known location with respect to at least one of the formation, the well or a structure of the well (see page 23, line 30 – page 24, line 3), creating a first 2-D map of seismic information, where the map includes upward and down ward reflections relative to a location of a source event in the area (page 14, lines 23-25, Fig. 10), creating a second 2-D map of seismic information, where the map includes upward and down ward reflections relative to a location of a source event in the area, where the second 2-D map is different than the first 2-D map (page 8, line 27 – page 9, line 5, Figs. 2 and 10), creating a third 2-D map of seismic information, where the map includes upward and down ward reflections relative to a location of a source event in the area, where the third 2-D map is different than the first 2-D map and the second 2-D map (page 4, lines 15-17, page 8, line 27 – page 9, line 5, Fig. 10), combining the first, the second and the third 2-D map to create a 3-D volume, the 3-D volume defining a shape and having a known location with respect to the formation, the well and to a structure of the well (page 24, line 30 – page 25, line 3), and processing the 3-D volume to obtain an image of a fracture or near well bore feature, the image defining a shape of the fracture and having a known location with respect to at least one of the formation, the well or the structure in the well (page 25, line 29 – page 26, line 5).
Per claim 8, see page 22, line 34 – page 23, line 2.
Per claim 13, see page 4, lines 15-17, page 21, line 33 – page 22, line 7.
Per claim 14, see page 23, line 30 – page 24, line 3.
Per claim 15, see page 4, lines 15-17, page 21, line 33 – page 22, line 7.
Per claim 16, see page 14, lines 6-19.
Per claim 17, see page 16, lines 20-33.
Per claim 18, see page 18, line 31 – page 19, line 5.
Per claim 19, see page 18, line 31 – page 19, line 5 and page 22, line 34 – page 23, line 2.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Karrenbach et al (‘144).
	Per claims 36 and 37, the claimed ranging and shape accuracy would be matters of design choice and obvious over Karrenbach et al to one of ordinary skill in the art.

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Karrenbach et al (‘144) in view of the PG-Publication to Ouenes (‘793).
Per claim 7, Ouenes shows (see Fig. 1) that horizontal wellbores (105, 106, 107, 108) having heels are common in the art such that it would have been obvious to one of ordinary skill in the art that the Karrenbach et al method of imaging hydraulic fractures in a formation would include perforations and/or heels as “structures of the well”.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl